DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10434451. Though the claims are not identical, the patented claims covers all of the limitations that are broadly claimed within the current pending claims. The examiner has produced a table comparison of the patented claims over the current pending claims. 

US 10434451
Current claims 

1. An apparatus for use in harvesting airborne moisture comprising: an unmanned aerial vehicle (UAV); a woven mesh, supported by the UAV, for collecting liquid droplets upon contact with a fog bank; a camera; a processor; a 
2. The apparatus of claim 1 wherein the camera, the processor, and the memory are on board the UAV.
3. The apparatus of claim 2 further comprising: a communications interface, 
4. The apparatus of claim 1 wherein the camera, the processor, and the memory are part of a stationary hub external to the UAV.
5. The apparatus of claim 4 further comprising: a communications interface, on board the UAV, for receiving a flight control signal from the hub; wherein the flight controller directs the UAV to enter a fog bank identified by the fog identification engine in response to 
6. The apparatus of claim 1 further comprising: a communications interface, on board the UAV, for transmitting a signal indicating an output of the weight sensor to a stationary hub external to the UAV and receiving a flight control signal from the hub; wherein the flight controller directs the UAV to deliver moisture collected by the woven mesh in response to receipt of a flight control signal by the communications interface.
7. The apparatus of claim 1 wherein the flight controller directs the UAV to move to a delivery location in response to an output of the weight sensor.
8. The apparatus of claim 1 wherein, in response to an output of the weight sensor, the flight controller directs the UAV to execute a delivery maneuver 
9. The apparatus of claim 1 wherein the flight controller directs the UAV to detach the woven mesh from the UAV in response to an output of the weight sensor.
10. The apparatus of claim 1 wherein the woven mesh is shaped like an inverted cone.
11. The apparatus of claim 1 wherein the UAV comprises a balloon structure.
12. The apparatus of claim 1 wherein the balloon structure has a surface including grooves or bumps designed to promote collection of liquid droplets.
13. An apparatus for use in harvesting airborne moisture comprising: a first unmanned aerial vehicle (UAV); a woven mesh, supported by the first UAV, for 
14. The apparatus of claim 13 further comprising: a second UAV communications interface, on board the second UAV, for transmitting a signal indicating a fog bank identified by the fog identification engine to a stationary hub external to the first UAV and the second UAV; and a first UAV communications interface, on board the first UAV, for receiving a flight control signal from the hub; wherein the flight controller directs the first UAV to enter a fog bank identified by the fog identification engine in response to receipt of a flight control signal by the first UAV communications interface.
15. The apparatus of claim 13 further comprising: a second UAV communications interface, on board the second UAV, for transmitting a flight 
16. An apparatus for use in harvesting airborne moisture comprising: a camera; a processor; a weight sensor; a non-transitory, tangible computer readable memory storing software instructions executable by the processor; a fog identification engine executable on the processor according to the software instructions and that is configurable to capture a digital image via the camera, detect an absence of features in the 
17. The apparatus of claim 16, wherein: the camera, the processor, and the memory are on board an unmanned aerial vehicle (UAV); and the retractable woven mesh and the controller are part of a stationary hub external to the UAV.
18. The apparatus of claim 17, further comprising: a UAV communications interface, on board the UAV, for transmitting a signal indicating a fog bank identified by the fog identification engine 
19. The apparatus of claim 16, wherein the retractable woven mesh is substantially planar and is retractable in a direction parallel to the plane.


an unmanned aerial vehicle (UAV);
a condensing surface, supported by the UAV, for forming liquid droplets upon contact with a fog bank; a processor; and a non-transitory, tangible computer readable memory storing software instructions that when executed 

22. (New) The apparatus of claim 21 wherein the processor and the memory are on board the UAV.

23. (New) The apparatus of claim 22 further comprising:
a communications interface, on board the UAV, for transmitting a signal indicating the fog bank to a stationary hub external to the UAV and receiving a flight control signal from the hub;
wherein the UAV enters the identified fog bank in response to receipt of a flight control signal by the communications interface.

24. (New) The apparatus of claim 21 wherein the processor and the memory are part of a stationary hub external to the UAV.


a communications interface, on board the UAV, for receiving a flight control signal from the hub;
wherein the UAV enters the identified fog bank in response to receipt of a flight control signal by the communications interface.

26. (New) The apparatus of claim 21 further comprising:
a weight sensor on board the UAV;
wherein the software instructions, when executed, cause the processor to direct the UAV to deliver the liquid droplets in response to an output of the weight sensor.

27. (New) The apparatus of claim 26 further comprising:

a communications interface, on board the UAV, for transmitting a signal indicating an output of the weight sensor to a stationary hub external to the UAV and receiving a flight control signal from the hub; wherein the UAV 

28. (New) The apparatus of claim 26 wherein the software instructions, when executed, cause the processor to direct the UAV to move to a delivery location in response to an output of the weight sensor.

29. (New) The apparatus of claim 26 wherein the software instructions, when executed, cause the processor to direct the UAV to execute a delivery maneuver in response to an output of the weight sensor, the delivery maneuver designed to free the liquid droplets from the condensing surface.

30. (New) The apparatus of claim 26 wherein the software instructions, when executed, cause the processor to direct the UAV to detach the condensing surface from the UAV in response to an output of the weight sensor.



32. (New) The apparatus of claim 21 wherein the UAV comprises a balloon structure.

33. (New) The apparatus of claim 32 wherein the balloon structure has a surface including grooves or bumps designed to promote formation of liquid droplets.

34. (New) An apparatus for use in harvesting airborne moisture comprising:

a first unmanned aerial vehicle (UAV);
a condensing surface, supported by the first UAV, for forming liquid droplets upon contact with a fog bank; a second UAV;
a processor on board the second UAV; and
a non-transitory, tangible computer readable memory storing software instructions that when executed cause the processor to direct the first UAV to enter an identified fog bank, which causes condensation to form using the 

35. (New) The apparatus of claim 34 further comprising: a second UAV communications interface, on board the second UAV, for transmitting a signal indicating the identified fog bank to a stationary hub external to the first UAV and the second UAV; and a first UAV communications interface, on board the first UAV, for receiving a flight control signal from the hub; wherein the first UAV enters the identified fog bank in response to receipt of a flight control signal by the first UAV communications interface.

36. (New) The apparatus of claim 34 further comprising: a second UAV communications interface, on board the second UAV, for transmitting a flight control signal to the first UAV for directing the first UAV to enter the identified fog bank; and a first UAV communications interface, on board the first UAV, for receiving a flight control signal from the second UAV; wherein the first UAV enters 

37. (New) An apparatus for use in harvesting airborne moisture comprising: a retractable condensing surface for forming liquid droplets upon contact with a fog bank; a processor; and a non-transitory, tangible computer readable memory storing software instructions that when executed cause the processor to direct the retractable woven mesh to enter an identified fog bank, which causes condensation to form using the retractable condensing surface.

38. (New) The apparatus of claim 37, wherein: the processor and the memory are on board an unmanned aerial vehicle (UAV); and 
the retractable condensing surface is part of a stationary hub external to the UAV.

39. (New) The apparatus of claim 38, further comprising: a UAV communications interface, 
40. (New) The apparatus of claim 37, wherein the retractable condensing surface is substantially planar and is retractable in a direction parallel to the plane. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619